Name: 84/55/EEC: Commission Decision of 20 January 1984 repealing Decision 80/1206/EEC on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in November 1980 in southern Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  cooperation policy;  Europe
 Date Published: 1984-02-07

 Avis juridique important|31984D005584/55/EEC: Commission Decision of 20 January 1984 repealing Decision 80/1206/EEC on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in November 1980 in southern Italy (Only the Italian text is authentic) Official Journal L 035 , 07/02/1984 P. 0017 - 0017*****COMMISSION DECISION of 20 January 1984 repealing Decision 80/1206/EEC on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in November 1980 in southern Italy (Only the Italian text is authentic) (84/55/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1410/74 of 4 June 1974 on the tariff treatment applicable to goods imported for free circulation in the event of disasters occurring in the territory of one or more Member States (1), and in particular Article 2 thereof, Whereas, by Decision 80/1206/EEC (2), the Commission authorized the Government of the Italian Republic to import duty-free goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in November 1980 in southern Italy, and goods imported by the relief units to cover their own requirements during the period of their operations; Whereas the purpose of Council Regulation (EEC) No 1410/74 is to allow duty-free importation of goods intended to meet the immediate needs of disaster victims and relief organizations; Whereas it is clear from the Commission's consultations with the Italian Government pursuant to Article 3 of Decision 80/1206/EEC, and allowing for the time needed to rehouse the disaster victims, that the Decision can be repealed with effect from 1 April 1984; Whereas the other Member States have been consulted, as required by Article 2 of the aforesaid Regulation, HAS ADOPTED THIS DECISION: Article 1 Decision 80/1206/EEC is hereby repealed as from 1 April 1984. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 20 January 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 150, 7. 6. 1974, p. 4. (2) OJ No L 369, 31. 12. 1980, p. 28.